Citation Nr: 0019474	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to payment of burial benefits under Chapter 
23, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to March 
1944.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 6, 1997 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied entitlement to 
service-connection for cause of the veteran's death, and from 
a November 17, 1997 decision of the RO, which denied 
entitlement to payment of burial benefits under Chapter 23, 
Title 38, United States Code.

This case was before the Board previously in May 1999 when it 
was remanded to obtain additional private medical records.  
The requested development has been completed.

In March 2000, the Board requested a medical opinion from an 
independent medical expert (IME) in accordance with 38 C.F.R. 
§§ 3.328, 20.901(d) (1999).  The appellant and his 
representative were notified of the Board's request by 
letter.  38 C.F.R. § 20.903 (1999).  After the opinion was 
received at the Board, the appellant's representative was 
provided a copy and 60 days to submit any additional evidence 
or argument in response to the opinion.  38 C.F.R. § 20.903; 
see Thurber v. Brown, 5 Vet. App. 119 (1993).  The 
appellant's representative reiterated his previous arguments.

The issue of entitlement to payment of burial benefits under 
Chapter 23, Title 38, United States Code, will be addressed 
in the REMAND portion of this decision.



FINDINGS OF FACT

1.  The appellant's claim is plausible, and sufficient 
evidence has been obtained for correct resolution of this 
claim.

2.  The veteran died on May [redacted], 1997, at the age of 
seventy-six.  According to a certificate of death, the immediate 
cause of death was cardiac arrest during surgery due to 
"shock syndrome-hypovolemic" due to perforated intestine 
and bowel obstruction.  Hypoproteinemia was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of the veteran's death.  The surgery 
was for perforated bowel.

3.  At the time of his death, the veteran was service 
connected for neurasthenia and recurrent rheumatic fever.

4.  The greater weight of the relevant and probative evidence 
does not reflect a cause-and-effect relationship between the 
veteran's service-connected rheumatic fever and the medical 
conditions that caused his death.

5.  The greater weight of the relevant and probative evidence 
does not show that the veteran's history of rheumatic fever 
substantially or materially contributed to or accelerated his 
death.


CONCLUSIONS OF LAW

1.  The appellant has stated a well-grounded claim for 
service connection for cause of the veteran's death, and VA 
has satisfied its duty to assist her in development of these 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

2.  A service-connected disability or one which could be 
presumed to have been incurred in service did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was treated for rheumatic fever on active duty.  
Progress notes show the veteran first noticed pains in his 
joints, particularly his legs, at age 15 but never required 
hospitalization.  He had these pains intermittently only to 
return in a more severe state in May 1943.  A study was done 
on the veteran, and no murmurs were found.  A July 19, 1943 
electrocardiograph showed no evidence of myocardial damage.  
A notation on that electrocardiograph report stated that the 
results indicate some rheumatic involvement.  A September 26, 
1943 electrocardiograph showed no evidence of myocardial 
damage.  A November 20, 1943 x-ray examination of the 
veteran's chest showed heart and aorta normal in size, 
contour, and position.  There was no rheumatic involvement of 
his heart that had manifested clinically.  It was determined 
that the veteran had mild, recurrent rheumatic fever, of 
undetermined cause, affecting the ankles, knees, vertebra, 
and neck, with no cardiac involvement.  The veteran was 
recommended for discharge on account mild, recurrent 
rheumatic fever; hay fever; asthma; and neurasthenia.

At a December 1944 VA examination, the examiner diagnosed 
rheumatic fever from history and noted that no cardiac 
disease was found.  An electrocardiogram was negative.  On x-
ray examination of the veteran's chest, it was noted that the 
veteran's transverse cardiac diameter was plus 6% of the 
predicted normal.

At a July 1947 VA examination, no organic cardiac disease or 
residual evidence of rheumatic fever was found.  An 
electrocardiogram showed sinus bradycardia.

Medical records from the Oxboro Clinic show that the 
appellant was treated for complaints including shortness of 
breath, pedal edema, and chest pain.

In November 1996 the veteran was hospitalized for acute 
abdominal pain.  The veteran underwent acute abdominal pain 
requiring an exploratory laparotomy and was found to have an 
ischemic small bowel with evidence of fibrous adhesions.  The 
bowel was resected.  The adhesions were lysed.  He required 
ventilatory support postoperatively.  The perioperative 
course was involved, with a drop in hemoglobin to 
approximately 9, confusion, and atrial fibrillation with 
rapid ventricular response.  On discharge, the veteran's 
diagnoses included bowel obstructions secondary to ischemic 
bowel, respiratory failure requiring ventilator support, 
atrial fibrillation with arteriosclerotic heart disease and 
compensated congestive heart failure, and atrial fibrillation 
with rapid ventricular response.

The veteran died on May [redacted], 1997, at the age of seventy-six.  
On that day, the veteran was hospitalized for acute 
perforated viscous and possibly a stomach ulcer.  The 
veteran's abdomen was opened surgically.  Areas of stricture 
were found in the ileum and the jejunum.  The veteran went 
into atrial fibrillation, then asystole, and was unable to be 
resuscitated.

According to a certificate of death, the immediate cause of 
death was cardiac arrest during surgery due to "shock 
syndrome-hypovolemic" due to perforated intestine and bowel 
obstruction.  Hypoproteinemia was listed as a significant 
condition contributing to death but not resulting in the 
underlying cause of the veteran's death.  The surgery was for 
perforated bowel.  An autopsy was not performed.  At the time 
of his death, the veteran was service connected for 
neurasthenia and recurrent rheumatic fever.
In a June 4, 1997 letter, Rudolph J. Rosenquist, M.D., stated 
that he had treated the veteran from June 1974 to September 
1994.  Dr. Rosenquist stated that, although there was a 
history of rheumatic fever in the veteran's past, there was 
no clinical evidence of rheumatic valvular heart disease or 
cardiac murmur.  Dr. Rosenquist noted that an August 30, 1993 
echocardiogram showed no evidence of valvular heart disease.  
Dr. Rosenquist noted that the veteran had difficulties with 
congestive heart failure on the basis of decreased left 
ventricular function and that the veteran had polycythemia 
vera.  Dr. Rosenquist stated that the veteran had congestive 
heart failure based on decreased left ventricular function 
that appeared secondary to ischemic changes causing severe 
diffuse hypokinesia, and also had polycythemia vera.  Dr. 
Rosenquist opined that, despite a history of rheumatic fever 
in the veteran's past, the veteran had no evidence of 
rheumatic valvular heart disease; therefore, his death could 
not be related to the history of rheumatic fever.

In a June 24, 1997 letter, Sergio L. Menendez, M.D., stated 
that he had treated the veteran during a hospitalization in 
late November 1996.  He stated that the veteran had a partial 
bowel resection as a result of an episode of congestive heart 
failure and septicemia.  He explained that the veteran had 
had a history of rheumatic fever as a young man and had been 
discharged as a result of his rheumatic myocarditis.  He 
added that the rheumatic fever went on to produce 
irreversible changes in the anatomy of the veteran's mitral 
valve and the function of his left ventricle that ultimately 
rendered him to have congestive heart failure over a period 
of many years despite adequate medical management.  Dr. 
Menendez stated further that, when he took care of the 
veteran, the veteran presented with an episode of congestive 
heart failure complicated with intestinal ischemia that, 
together with his hypercoagulable syndrome as a result of 
Waldenstrom's macroglobulinemia, produced an ischemic bowel, 
and he had to have extensive abdominal surgery with removal 
of a large segment of his large and small intestine.

In response to the Board's March 2000 request for expert 
medical analysis of this claim, the IME-physician (Dr. M. A. 
Alpert, M.D., Professor of Medicine and Director, Division of 
Cardiology, University of South Alabama College of Medicine) 
described the facts of the veteran's case as follows:

The veteran developed a febrile illness 
associated with [arthralgias] and 
possibly, arthritis at age 15, which was, 
diagnosed as acute rheumatic fever.  
Whether this affected his heart during 
the acute phase is not discernible from 
the information presented.  There is no 
information on how this diagnosis was 
made, how he was treated and whether he 
received rheumatic fever prophylaxis 
thereafter.  He apparently continued to 
have arthralgias among other complaints 
during his time in service.  In June of 
1943 he was evaluated for these 
complaints.  At that time ([June 10, 
1943]), he had no specific cardiac 
complaints.  His cardiovascular 
examination was normal.  An EKG performed 
during this evaluation was normal.  His 
erythrocyte sedimentation rate was 36 
mm/hr at that time and was evaluated on 
multiple other occasions in June of 1943, 
finally decreasing to normal in July of 
1943.  His throat culture was positive 
for streptococcus viridans and beta-
hemolytic streptococcus.  He was 
diagnosed as possibly having a recurrence 
of acute rheumatic fever.  There was no 
clinical evidence of cardiac involvement 
at that time.  He received a medical 
evaluation again on [October 6, 1943,] 
and was noted to have no cardiovascular 
complaints or abnormalities on the 
cardiac examination.  A chest x-ray 
performed on [December 2, 1944,] showed 
mild cardiomegaly.  His EKG at that time 
was normal.  Clinical evaluation on 
[December 18, 1944,] showed no evidence 
of cardiovascular disease by history or 
examination.  He apparently underwent re-
evaluation in May and June of 1947.  At 
that time he had no cardiac complaints 
and had a normal cardiovascular 
examination.  His EKG on [May 29, 1947,] 
was [sic] except for sinus bradycardia.  
His chest X-ray in [June 22, 1947,] was 
normal.  On separation from the service 
he was originally turned down for 
disability relating to recurrent 
rheumatic fever, but eventually he 
received partial disability for this 
condition.

The next health-related entry was made in 
[May 20, 1993,] for a VA [sic] outpatient 
visit.  [At a] May 28, 1993 appointment 
he complained of shortness of breath and 
pedal edema.  He was noted at that time 
to have polycythemia.  It was presumed 
that he was thought to have congestive 
heart failure as he was treated with 
digoxin, Lasix and [potassium chloride].  
During the next few visits his dosages 
were adjusted and captopril and Zaroxolyn 
were added.  He responded to these 
medications with a brisk diuresis and 
improvement in edema.  By June of 1993, 
he was suspected of having polycythemia 
rubravera and also apparently underwent 
evaluation for peripheral arterial 
disease (results unknown).  On September 
23, 1993[,] he was noted to be in atrial 
fibrillation.  His progress note says 
that his left ventricular ejection 
fraction was 20%.  He had stopped taking 
his captopril and his dyspnea and edema 
had worsened, but improved somewhat with 
resumption of medication.  On [February 
4, 1994,] he was diagnosed for the first 
time with atherosclerotic heart disease, 
but is not clear how this diagnosis was 
made.  Throughout 1994 he continued to 
complain of dyspnea and the doses of his 
medications were adjusted during various 
clinic visits.

Although there are no medical entries, 
Dr. Rosenquist states that he treated the 
veteran from 1974-1994 and states 
categorically that there was no evidence 
of valvular heart disease except for 
aortic sclerosis and mild mitral 
insufficiency on the echocardiogram.  
Neither of these would cause his cardiac 
deterioration.

In November of 1996 the veteran developed 
a bowel obstruction (presumably for 
ischemic bowel) which Dr. Menendez 
attributes in part to congestive heart 
failure which he attributes to rheumatic 
mitral valve disease, and also to his 
hypercoagulable syndrome which is 
described as polycythemia by some and 
Waldenstrom's macroglobulinemia by 
others.

The veteran died on [May [redacted], 1997,] during 
surgery for bowel abnormalities.  The 
immediate cause of death was asystole 
evolving from atrial fibrillation which 
occurred in the milieu of hypotension and 
possible sepsis.


Based on these facts, Dr. Alpert proffered the following 
expert opinion:

It is possible and is perhaps likely that 
the veteran had acute rheumatic fever at 
age 15, but not proven.  His episode in 
service is better documented and may have 
been triggered by a streptococcal throat 
infection.  The preponderance of evidence 
suggests that he did have acute rheumatic 
fever at age 15 years and a recurrence at 
age 22 years.

There is no evidence whatsoever dating 
from 1943 that this veteran had rheumatic 
valvular disease.  Valvulitis at the time 
of the initial episode cannot be excluded 
due to lack of records, but there was 
certainly no evidence of rheumatic 
valvular disease while in service, or 
from 1993 to his death and (per Dr. 
Rosenquist) from 1974-1994.  I can state 
unequivocally that his congestive heat 
failure did not arise from rheumatic 
valvular disease.

The veteran had a dilated and markedly 
hypocontractile left ventricle with 
associate congestive heart failure.  The 
most common causes of this are coronary 
artery disease, dilated cardiomyopathy 
(many causes) and severe mitral or aortic 
regurgitation.  As valvular heart disease 
has been eliminated, coronary artery 
disease and dilated cardiomyopathy remain 
as possibilities.

The patient complained of non-specific 
chest pain on occasion, but there was no 
evidence (according to his doctors) of 
coronary disease on EKG or the 
echocardiogram.  I suspect that coronary 
artery disease was diagnosed due to his 
age and the presence of peripheral 
arterial disease.  Perhaps more objective 
tests such as a stress test or cardiac 
catheterization were performed or perhaps 
his symptoms were classic for ischemic 
heart disease, but this is not documented 
in the record.  Thus, coronary artery 
disease remains a possible cause of his 
congestive heart failure, but was not 
proven to be the cause based on the 
records available to me.

Dilated cardiomyopathy is also a possible 
cause of congestive heart failure in the 
veteran.  His echocardiographic findings 
and clinical course during the 1990's are 
consistent with this diagnosis.  If the 
veteran had dilated cardiomyopathy, then 
what was the cause?  One possibility is 
that he developed rheumatic myocarditis 
during his initial event and over a 
period of years subsequently developed 
dilated cardiomyopathy from this insult.  
I think that this is unlikely for [two] 
reasons:  (1) at no time in service did 
he show consistent evidence of cardiac 
disease and (2) dilated cardiomyopathy 
typically progresses to terminal 
cardiorenal failure over a 5-15 year 
period.  Living with dilated 
cardiomyopathy for more than 60 years 
would be most unusual.

Based on this reasoning, it is possible 
that either coronary artery disease or 
dilated cardiomyopathy (developing later) 
caused congestive heart failure in the 
veteran.

I do agree that the presence of 
congestive heart failure coupled with his 
hypercoagulable state contributed to the 
bowel problems that necessitated surgery 
and that his terminal arrhythmia was more 
likely to occur in a diseased heart than 
a healthy one.  However, I find it only 
remotely possible that rheumatic heart 
disease early in life could have produced 
his cardiac problems later in life.

II.  Legal Analysis

Initially, the Board finds that the appellant has submitted 
evidence that is sufficient to justify a belief that her 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This finding is 
based on the opinion of Dr. Menendez, assumed to be credible 
for purposes of a well-grounded claim, that the veteran's 
rheumatic fever resulted eventually in the veteran's death.  
The veteran was service connected for recurrent rheumatic 
fever.  All relevant facts have been properly developed, and 
no further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).  Further, the RO's efforts have complied with 
the instructions contained in the May 1999 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service-
connected disability casually shared in producing death; 
rather, a causal connection must be shown.  Id.

The record includes some medical evidence that the veteran 
died because of his service-connected rheumatic fever.  It 
also includes medical evidence that is not favorable to the 
appellant's claim.  Therefore, the evidence must be assessed, 
including an analysis of the credibility and probative value 
of the evidence, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions, but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellant's claim consists of the 
June 1997 statement of Dr. Menendez.  Evidence not favorable 
to the appellant's claim includes the opinion of the IME, Dr. 
Alpert, and the opinion of Dr. Rosenquist.  The preponderance 
of the evidence is against the claim for service connection 
for cause of death because the medical evidence against the 
appellant's claim is more persuasive and of greater weight 
than the favorable medical evidence.

Dr. Alpert supported Dr. Menendez's assertion that the 
veteran's congestive heart failure contributed to the 
veteran's death; however, while Dr. Menendez opined that the 
veteran's rheumatic fever had changed the veteran's mitral 
valve and the function of his left ventricle, causing the 
veteran's congestive heart failure, Dr. Alpert opined that it 
was "only remotely possible" that rheumatic heart disease 
could have caused his cardiac problems later in life.  This 
opinion was based on a thorough review of the claims folder.  
Dr. Menendez appears to have based his opinion on a single 
episode of treating the veteran in November 1996 and the 
history provided to him during that episode.  Although Dr. 
Alpert never treated the veteran, his review of the records 
included those records from Dr. Menendez's experience with 
the veteran and partial records from and the opinion of 
Dr. Rosenquist, the veteran's treating physician from June 
1974 to September 1994.

Dr. Rosenquist's opinion supports that opinion of Dr. Alpert.  
Dr. Rosenquist stated that, because the veteran had no 
evidence of rheumatic valvular heart disease, his death could 
not have been related to his history of rheumatic fever.  Dr. 
Rosenquist based his opinion on his experience treating the 
veteran for over 20 years.

The Board finds the opinions of the Drs. Alpert and 
Rosenquist to have greater probative value to the underlying 
issue on appeal-service connection for the cause of death-
when compared to the June 1997 statement of Dr. Menendez.  
These opinions carry greater weight because they are based on 
greater familiarity with the veteran's medical history, Dr. 
Rosenquist because of his lengthy experience treating the 
veteran and Dr. Alpert because of his special 
knowledge/expertise in the matter at hand (heart disease) and 
his careful, thorough review of the veteran's service and 
post service medical records.  Dr. Alpert's opinion in 
particular makes it clear that the opinion of Dr. Menendez is 
based on what appears to be a faulty medical presumption - 
the veteran's early life bout of rheumatic fever, assuming 
further that he developed rheumatic heart disease as result, 
which was not definitively shown, had something to do with 
congestive heart failure problems later in his life.  First, 
Dr. Alpert stated that the medical evidence did not show that 
the veteran developed rheumatic valvular disease, and 
secondly, even assuming that he did, Dr. Alpert declared 
"unequivocally" that the veteran's congestive heart failure 
did not arise from rheumatic valvular disease.  Thus, while 
Dr. Alpert did not dispute the possibility that the veteran's 
congestive heart failure may have contributed to his demise 
along with complications caused by his other medical 
problems, he stated that it was "only remotely possible" 
that rheumatic heart disease early in life could have 
produced his cardiac problems later in life.  With the 
findings and opinions of the IME for consideration, viewed in 
light of the whole evidentiary record which was reviewed and 
correctly reported by Dr. Alpert, the Board's finds little 
probative value in Dr. Menendez's opinion for purposes of 
this claim; it appears that this physician assumed that the 
veteran had rheumatic valvular disease that caused 
irreversible damage to his heart.  The opinions of Drs. 
Alpert and Rosenquist, however, dispute this assumption and 
based on an extensive personal knowledge of the veteran's 
medical history (Dr. Rosenquist) and a review of the medical 
record by an expert (Dr. Alpert), neither physician found 
that the veteran had rheumatic valvular disease.  The bottom 
line here is that the probative and persuasive, credibly 
unimpaired medical evidence in this case does not establish 
that the veteran's service-connected rheumatic fever incurred 
in service caused or contributed to the onset of the 
conditions which caused his death in May 1997.  In view 
thereof, the Board concludes that the appellant is not 
entitled to service connection for the cause of the veteran's 
death.  38 C.F.R. § 3.312 (1999).

Accordingly, the preponderance of the evidence found 
probative to the issue weighs against a grant of the benefits 
sought; the benefit of the doubt is for application only 
where the evidence of record is found to be relatively evenly 
balanced.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Service connection for the cause of the veteran's death is 
denied.
REMAND

Unfortunately, remand is required in order to accord due 
process regarding the issue of entitlement to payment of 
burial benefits under Chapter 23, Title 38, United States 
Code.

In a November 17, 1997 decision, the RO denied entitlement to 
payment of burial benefits under Chapter 23, Title 38, United 
States Code.  In a December 1997 statement, the appellant 
expressed disagreement with that decision.  No statement of 
the case (SOC) has been provided on that issue, so the 
appellant has not had an opportunity to perfect an appeal.  
In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case.  The Board must remand that issue to the RO for 
that purpose.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED for the following:

The appellant and her representative 
should be furnished a statement of the 
case and given the opportunity to respond 
thereto.  The statement of the case 
should address the appellant's claim for 
entitlement to payment of burial benefits 
under Chapter 23, Title 38, United States 
Code.  The statement of the case should 
set forth all pertinent laws and 
regulations, and should include a 
discussion of the application of those 
laws and regulations to the evidence.  
The appellant and her representative must 
be notified of the time limit within 
which an adequate substantive appeal must 
be filed and of the requirements for an 
adequate substantive appeal in order to 
perfect an appeal of this issue.  If, and 
only if, a timely and adequate 
substantive appeal is received, the claim 
should then be returned to the Board for 
further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

